Clarke, P. J. (dissenting):
I dissent. The complaint, verified by one of the plaintiffs, alleges positively as matter of fact, “ That on or about October *71526, 1916, all of the plaintiffs and said defendant de Mossin mutually agreed that said agreement of October 28,1915, should be extended for a period of six months from the expiration of the previous renewal, to wit, from December 31, 1916.”
Waters’ affidavit states: “ That on or about the 26th day of October, 1916, there was a meeting of all of the members of Syndicate No. 3, with the exception of the plaintiff Palmer. This meeting was held at the office of the Victoria Oil Company, No. 25 Broad Street, Borough of Manhattan, City of New York. There was considerable discussion about the affairs of the syndicate, and among other things, the question of continuing the deposit of the stock with the New York Trust Company was discussed.
“ It is my recollection that Mr. Buchler, who is an attorney and counsellor at law, asked each of those present whether he was satisfied to continue the deposit of the stock of the syndicate in the New York Trust Company for another period of six months, beginning January 1, 1917, upon the same terms, and each of us, including the defendant de Mossin, then and there stated that we were willing and desirous that the deposit of said stock should continue for a period of six months beginning January 1, 1917, and that the syndicate should likewise continue.”
On February 10, 1917, a certificate of 10,000 shares made out in the name of de Mossin and part of the shares deposited was presented at the office of the company and inquiry was made whether said certificate constituted good delivery. The affidavit continues: “ The defendant de Mossin withdrew this stock contrary to the agreement made by him at said meeting on October 26, 1916, whereby he expressly' agreed, together with all other members of the syndicate, to continue the deposit of said stock for a period of six months from January 1, 1917. It is clear, therefore, that the defendant de Mossin has already broken his agreement by withdrawing said 10,000 shares of stock, and that he undoubtedly intends to further break said agreement by attempting to withdraw from the New York Trust Company the balance of the stock standing in his name and to throw the same upon the market for sale. This would be in direct violation of his express agreement.”
*716The plaintiff Buchler in his affidavit, referring to the meeting of October 26, 1916, averred: “ There was a general discussion concerning the renewal of the arrangement for the escrow of the stock in the New York Trust Company, and concerning the extension of the operations of the Syndicate No. 3 for a period to terminate the 1st of July, 1917. I suggested that efforts should be made to secure an extension of the escrow agreement by depositing stockholders other than the members of the syndicate, and it was agreed by all that since it would take some time to reach all of such stockholders these efforts should be commenced at once. I asked each one of those present whether he was willing to extend the operations of the escrow agreement, originally entered into under date of October 28, 1915, and the renewals thereof, for a further period terminating on the 1st day of July, 1917. Each of the members of the syndicate present, including the defendant de Mossin, specifically stated that he was willing and desirous to extend the escrow agreement for that period and was willing and desirous to leave the stock then on deposit with the New York Trust Company for a further period of six (6) months beginning January 1,1917.”
These statements are specifically corroborated and reiterated by the plaintiffs Robinson and Grilmore.
Reilly, the secretary of the Victoria Oil Company, avers: “ I distinctly recall that all of the gentlemen present, including Mr. de Mossin, stated that each was willing to continue the deposit of the Syndicate stock with the New York Trust Company for a period of six (6) months beginning January 1, 1917.” To this the.defendant makes the bald denial: “Deponent further states that at no time did he ever acquiesce, agree to or enter into any such understanding or agreement for pooling or leaving his stock beyond the above-mentioned date of December 31, 1916.”
It seems to me that where the whole purpose of the action is to prevent the destruction of the syndicate and the breach of the agreement which would cause irreparable damage to the plaintiffs, the company, and other stockholders who had deposited their stock on the faith of the syndicate agreement, where the complaint positively alleges the agreement and five affida*717vits support the allegations of the complaint, that enough is shown to authorize an injunction pendente lite, to preserve the status quo, until upon a trial which can speedily be had it may be determined by examination and cross-examination of the parties in open court where the truth lies. Otherwise this is in effect a granting of final judgment without a trial.
I think the order appealed from should be reversed and the injunction granted.
Laughlin, J., concurred.
Order affirmed, with ten dollars costs and disbursements.